MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             Sep 22 2016, 6:19 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                               CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
court except for the purpose of establishing                             and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marce Gonzalez, Jr.                                      Gregory F. Zoeller
Dyer, Indiana                                            Attorney General of Indiana
                                                         Eric P. Babbs
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

William Strang,                                          September 22, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         45A03-1602-CR-389
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Clarence D.
Appellee-Plaintiff.                                      Murray, Judge
                                                         Trial Court Cause No.
                                                         45G02-1202-FA-2



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016    Page 1 of 9
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, William E. Strang (Strang), appeals his sentence

      following his conviction for child molesting, a Class B felony, Ind. Code § 35-

      42-4-3(a) (2008).


[2]   We affirm.


                                                     ISSUE

[3]   Strang raises one issue on appeal, which we restate as follows: Whether

      Strang’s sentence is inappropriate in light of the nature of the offense and his

      character.


                           FACTS AND PROCEDURAL HISTORY

[4]   On February 2, 2012, the State filed an Information, charging Strang with one

      Count of child molesting, a Class A felony. I.C. § 35-42-4-3(a)(1) (2008). On

      April 28, 2014, Strang and the State executed a plea agreement, pursuant to

      which Strang agreed to plead guilty to an amended charge of Class B felony

      child molesting in exchange for the State’s dismissal of the Class A felony. In

      addition, the plea agreement required Strang to cooperate with the State’s case

      against his co-defendant, Rebecca Hristodoulou (Hristodoulou). The plea

      agreement left the matter of sentencing to the court’s discretion. A Stipulated

      Factual Basis was attached to the plea agreement, which provided as follows:

              1. [Strang], DOB—8/4/1981, . . . is the Defendant . . . .


              2. [A.H.], DOB—10/04/2002, is the Victim . . . .

      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 2 of 9
              3. That [Hristodoulou] is the co-defendant in this case.


              4. That [Hristodoulou] is the biological mother of [A.H.].


              5. That from January 1, 2008 through the first week of March,
                 2010, [Hristodoulou] and [A.H.] were living together in
                 Hobart, [Lake County, Indiana]. [Also] during that time
                 period, [Strang] was the boyfriend of [Hristodoulou] and he
                 was living with her and [A.H.] in Hobart, IN.


              6. That on six to ten occasions, while [Strang] and
                 [Hristodoulou] were engaging in sexual activities, [A.H.]
                 would be present, with her mother’s full encouragement and
                 consent.


              7. That during these occasions, the child, [A.H.,] would be told
                 to put [Strang’s] penis in her mouth and [A.H.] did so.
                 Sometimes while [A.H.] did this to [Strang], [Hristodoulou]
                 would touch her own vagina.


              8. That the recited facts establish that between January 1, 2008
                 and March 31, 2010, in the County of Lake, State of Indiana,
                 . . . Strang did perform or submit to deviate sexual conduct
                 with [A.H.], a child under fourteen (14) years of age . . . .


      (Appellant’s Conf. App. p. 63).


[5]   On April 28, 2014, the trial court conducted a guilty plea hearing, during which

      Strang confirmed that the statements contained in the Stipulated Factual Basis




      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 3 of 9
      are true and correct statements of what occurred. On January 21, 2016, 1 the

      trial court accepted Strang’s guilty plea and conducted a sentencing hearing. In

      determining a sentence, the trial court identified several aggravating

      circumstances: Strang’s criminal history; the “profoundly disturbing” nature

      and circumstances of the crime, including the fact that Strang was in a position

      of trust with the victim; and that the crime “demonstrated an epidemiological

      risk of transmission of HIV.” (Appellant’s App. p. 17). The trial court found

      that Strang’s admission of guilt constituted a mitigating circumstance, although

      not a significant one in light of the fact that Strang “received a significant

      benefit from the plea agreement and the evidence strongly favored conviction

      had the case gone to trial.” (Appellant’s App. p. 18). The trial court concluded

      that the aggravating factors outweighed the mitigating factors and ordered

      Strang to serve nineteen years, fully executed, in the Indiana Department of

      Correction.


[6]   Strang now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

[7]   Strang claims that his sentence is inappropriate. A Class B felony is punishable

      by a term of imprisonment “between six (6) and twenty (20) years, with the

      advisory sentence being ten (10) years.” I.C. § 35-50-2-5 (2008). In this case,



      1
        It appears that the substantial delay between the execution of the plea agreement and sentencing is due to
      the fact that Strang agreed to waive sentencing until after Hristodoulou’s case was disposed of by plea
      agreement, trial, or dismissal. However, it appears that at the time Strang was sentenced, Hristodoulou was
      being treated in a nursing home, and the charges against her remained pending.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016          Page 4 of 9
      the trial court imposed a nineteen-year sentence, and it is a “long-recognized

      principle that ‘sentencing is principally a discretionary function in which the

      trial court’s judgment should receive considerable deference.’” Parks v. State, 22
N.E.3d 552, 555 (Ind. 2014) (quoting Cardwell v. State, 895 N.E.2d 1219, 1222

      (Ind. 2008)). Nevertheless, even where, as here, a trial court imposes a sentence

      that is permissible by statute, our court may revise the sentence if, “after due

      consideration of the trial court’s decision, [we] find[] that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Ind. Appellate Rule 7(B).


[8]   The purpose of sentence review under Appellate Rule 7(B) is “to attempt to

      leaven the outliers, and identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a

      perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225.

      Ultimately, “whether we regard a sentence as appropriate at the end of the day

      turns on our sense of the culpability of the defendant, the severity of the crime,

      the damage done to others, and myriad other factors that come to light in a

      given case.” Id. at 1224. On review, we focus on “the length of the aggregate

      sentence and how it is to be served.” Id. Strang bears the burden of persuading

      our court that his sentence is inappropriate. Corbally v. State, 5 N.E.3d 463, 471

      (Ind. Ct. App. 2014). Strang requests that we revise his sentence to a term of

      fourteen years.


[9]   Looking first to the nature of the offense, Strang concedes that his conduct was

      “repugnant.” (Appellant’s Br. p. 5). Despite agreeing that the nature of his

      Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 5 of 9
       offense warrants an aggravated sentence, Strang disagrees with the trial court’s

       characterization of the crime as one of “the worst of the worst” and therefore

       seeks a reduced sentence. (Tr. p. 27). The nature of this case is, indeed,

       disturbing. While engaging in sexual acts with Hristodoulou, the mother of the

       victim, Strang compelled A.H. to perform oral sex on him. This conduct

       occurred on at least six to ten occasions while Strang was living with

       Hristodoulou and A.H. Thus, Strang repeatedly violated a position of trust

       with A.H. At the time, A.H. was between five and seven years old.


[10]   Turning to the character of the offender, Strang argues that he “accepted

       responsibility for the offense early on in the proceedings,” and “the State

       sincerely believed that Strang would cooperate and testify against the co-

       defendant.” (Appellant’s Br. p. 6). We find that it is a redeemable quality that

       Strang accepted responsibility for his crime. By pleading guilty, he spared A.H.

       the burden of enduring a trial. However, as the trial court noted, Strang’s guilty

       plea was also self-serving in light of the reduced charge and the substantial

       evidence against him. We note that Strang is a father of three children for

       whom he has failed to maintain his court-ordered support payments.

       Additionally, Strang has a fairly significant criminal history, including two

       juvenile misdemeanor adjudications for battery and conversion and, as an

       adult, convictions for misdemeanor domestic battery (twice), felony criminal

       recklessness, misdemeanor possession of paraphernalia, and misdemeanor

       invasion of privacy. In total, Strang has had sixteen “contacts” with law

       enforcement, and, at the time of sentencing, had two active arrest warrants out


       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 6 of 9
       of Gary City Court. (Appellant’s Conf. App. p. 55). Despite being afforded

       leniency in the past with suspended sentences and probation, Strang has had his

       probation revoked on multiple occasions. Moreover, the record reveals that

       Strang has regularly abused alcohol and drugs, including cocaine and

       marijuana, since he was a teenager. Thus, it is evident that Strang has refused

       to lead a law-abiding life, and his prior interactions with the criminal justice

       system have been insufficient to deter him from committing additional crimes.


[11]   Strang also contends that appellate revision of his sentence is required based on

       the following remarks, which were made by the trial court during the

       sentencing hearing:

                       . . . Strang, as [the] defense correctly points out, has been
               in custody for quite some time, about four years. This issue came
               up last week, as a matter of fact, in another case. I believe that
               the judges, all judges, owe a certain level of accountability to the
               public for the sentences that we impose. I have always made a
               serious effort to explain my sentences in detail, perhaps more
               detail than I need to. But I recognize that these cases are
               reported in the newspapers, and I think it’s important that the
               general public understand what the cases are about; and to the
               extent possible[,] [w]hat the judge’s thought processes are.


                      I make this comment because the previous case that
               involved a person who had been in jail for about the same
               amount of time, it was erroneously reported in the newspaper
               that I was not in favor of anyone serving more than four years in
               jail. Now that statement standing in isolation certainly suggests
               that I’ve taken leave of my senses. I can assure you I have not.
               Had it been reported in the proper context, it would have been
               clear to anyone who was present or any reader of the paper that

       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 7 of 9
        my comments had to do with the programs that are available in
        prison. And the comment that I made was that it was brutal for
        anyone to spend four years in the Lake County Jail, without
        going to trial, because they either need to go to trial and be
        acquitted or convicted. And if convicted, they go on to prison,
        and they can avail themselves of the various programs that are
        available in prison. But certainly to indicate in that particular
        case that the Judge was not in favor of anyone serving more than
        four years in jail, I believe, was an irresponsible journalist at best.
        And I make that statement because it pissed me off. I don’t like
        being misquoted. And I think the newspapers have an obligation
        to report the truth at all times.


                Also these cases oftentimes get continued. I want to make
        it clear that there is a big difference between the reset of trials and
        the parties move to vacate trial settings and the Judge grants that
        motion, the trial settings are no more. They are gone. So there is
        nothing to continue in terms of resetting a trial. The case is
        continued for a further proceedings date, but that is not the
        resetting of the trial. If the trial is vacated, then that trial does not
        exist any more. It has to be reset for trial.


                I have never reset trials in my judicial career on any case, I
        believe, more than four or five times in the same trial, certainly
        not as what was reported, nineteen times. It was not a resetting
        trial for that period.


               Now, I make these comments because certainly the
        newspapers have a power of pen, and I have the bully pulpit
        when I want to use it and I’m using it because I think these things
        need to be said on my behalf and the other judges. We are
        accountable. And when we make mistakes, certainly we deserve
        every criticism that we get. And occasionally we do make
        mistakes. But personally I ask only for fair reporting of these
        cases so that the general public is clear as to what the judges are
        doing that they voted for.
Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 8 of 9
                      So having said that, I hope that any coverage of this case
               will be factual. I have spoken the truth, so I tend to doubt that it
               will be reported in the way that I’ve said it.


       (Tr. pp. 28-30). According to Strang, this “diatribe” is “a classic example of a

       court reacting to pressure and local clamor” which “undermine[s] confidence in

       the trial court’s reasoning.” (Appellant’s Br. pp. 6-7). However, we find that

       the trial court’s comments were directed at members of the media with the

       intent to express frustration regarding the accuracy of their reporting on the

       court’s cases. Thus, we agree with the State that these remarks by the trial court

       “do not implicate the nature of the offense and character of the offender, so

       they need not be considered further.” (Appellee’s Br. p. 11). Considering the

       nature of the offense and Strang’s character, we cannot say that his nineteen-

       year sentence is inappropriate.


                                               CONCLUSION

[12]   Based on the foregoing, we conclude that Strang’s sentence is not inappropriate.


[13]   Affirmed.


[14]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 45A03-1602-CR-389 | September 22, 2016   Page 9 of 9